                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
     Case No.      2:19-cv-04056-R-FFM                                              Date   07-29-19
     Title         Garraway v. Saatchi & Saatchi North America, Inc., et al.




     Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
                Christine Chung                              Not Reported                             N/A
                 Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                 Attorneys Present for Plaintiff:                        Attorneys Present for Defendants:
                          Not Present                                              Not Present
     Proceedings:              (IN CHAMBERS) Order Re: Plaintiff’s Motion to Remand (DE 12)

I.           INTRODUCTION

         On March 25, 2019, Plaintiff Andrew Robert Garraway (“Plaintiff”) filed a Complaint in the
Superior Court of the State of California, County of Los Angeles against Defendants Saatchi & Saatchi
North America, Inc.; Publicis Consultants PR, Inc.; Publicis Media, Inc.; Publicis Communications, Inc.;
Charles Chung; Michael Nnadi; and Does 1 through 50 (collectively, “Defendants”) asserting claims for:
(1) discrimination in violation of the California Fair Employment and Housing Act (“FEHA”); (2)
retaliation in violation of FEHA; (3) failure to prevent discrimination and retaliation in violation of
FEHA; (4) wrongful termination in violation of FEHA; and (5) defamation/slander. On May 8, 2019, all
Defendants filed their Answer to the Complaint in the Los Angeles County Superior Court.

        Plaintiff’s claims arise out of his request for paternity leave under FEHA in May 2016.
Following his request, Plaintiff alleges that he was discriminated and retaliated against, placed on a
performance improvement plan in May 2018, and ultimately terminated on June 15, 2018. The case was
removed to federal court on May 9, 2019 on the basis of diversity jurisdiction. Plaintiff now moves to
remand the case to the Los Angeles County Superior Court on the grounds that: (1) Plaintiff allegedly
established a viable claim for defamation against Chung and Nnadi, and (2) Defendants allegedly have
not established that the amount in controversy exceeded $75,000 at the time of removal.

             For the following reasons, the Court DENIES Plaintiff’s Motion to Remand.

II.          FACTUAL BACKGROUND

        Plaintiff alleges that he has established a viable claim for defamation against Defendants Chung
and Nnadi. First, Plaintiff alleges that Chung and Nnadi subjected Plaintiff to discrimination because of
his request for paternity leave. Specifically, Plaintiff alleges that Chung made numerous offensive

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
      Case No.    2:19-cv-04056-R-FFM                                           Date    07-29-19
      Title       Garraway v. Saatchi & Saatchi North America, Inc., et al.



statements to Plaintiff, such as Plaintiff “was using his child ‘as excuses to get out of work’” following
Plaintiff’s return from his trip to New York on or about January 6, 2017. However, Plaintiff did not
allege that Nnadi made any specific offensive statements to Plaintiff, but only that Nnadi “pushed back”
after Plaintiff made a request for paternity leave and that Plaintiff was placed on a work project that he
did not want to work on.

        Plaintiff also alleges that Defendants have not established that the amount in controversy
exceeded $75,000 at the time of removal. Specifically, Plaintiff argues that Defendants only cited
Plaintiff’s annual salary at the time of his termination, which was $90,000, but failed to show evidence
or establish that possible emotional distress damages, attorneys’ fees, or punitive damages would exceed
$75,000.

III.          JUDICIAL STANDARD

        A defendant may remove a civil action from state court if the action could have originally
been filed in federal court. 28 U.S.C. § 1441(a). “The burden of establishing federal subject matter
jurisdiction falls on the party invoking removal.” Marin Gen. Hosp. v. Modesto & Empire Traction Co.,
581 F.3d 941, 944 (9th Cir. 2009). The removing party must prove its jurisdictional allegations by a
preponderance of the evidence. Id. at 567. If the complaint does not clearly establish the jurisdictional
amount, then the court may consider facts in the removal petition. Singer v. State Farm Mut. Auto. Ins.
Co., 116 F.3d 373, 377 (9th Cir. 1997). Courts “may view whatever evidence has been submitted on the
issue to determine whether subject matter jurisdiction exists….” Jankins v. Wells Fargo Bank, N.A., No.
CV 17-00887 BRO (AJW), 2017 WL 1181562, at *3 (C.D. Cal. March 29, 2017). The Federal Rules of
Civil Procedure do not require that evidence in support of or in opposition to a motion to remand be
admissible. See id.

        Federal courts have diversity jurisdiction over civil actions in which the amount in controversy
exceeds $75,000 and there is complete diversity of citizenship between the parties. 28 U.S.C. § 1331.
For purposes of diversity jurisdiction, the citizenship of a limited liability company is based on
citizenship of all of its members. See Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,
899 (9th Cir. 2006). Diversity is determined by the state of the facts at the time that the action was filed.
Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 570 (2004).

///
///
///
///
///

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 5
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
   Case No.        2:19-cv-04056-R-FFM                                             Date   07-29-19
   Title           Garraway v. Saatchi & Saatchi North America, Inc., et al.



IV.         DISCUSSION

                A. Plaintiff Has Not Established a Viable Claim for Defamation Against Chung or
                   Nnadi.

             Here, Plaintiff first alleges that he has established a viable claim against Chung and Nnadi.
      However, both Nnadi and Chung are sham defendants, and Plaintiff has not established a viable
      claim against either. Accordingly, their citizenships must be disregarded when determining diversity.
      See McCabe v. General Foods Corp., 811 F.2d 1336, 1339-40 (9th Cir. 1987).

                          i.   Plaintiff Cannot Establish a Viable Claim for Defamation Against Chung
                               Because the Statute of Limitations Bars Chung’s Alleged Statement.

              Under California law, the statute of limitations for a defamation claim is one year. Cal. Civ.
      Proc. Code § 340.5; See Rhodes v. Placer County, 2011 WL 1302264, at *19 (E.D. Cal. 2011) (one-
      year limitations period applies to defamation claim). Here, the Complaint alleges that Chung’s
      “excuses to get out of work” comment was made “[f]ollowing” Plaintiff’s return from his trip on or
      about January 6, 2017. However, the Complaint was filed on March 25, 2019, well over a year
      beyond the statute of limitations period.

                Thus, Plaintiff fails to establish a viable defamation claim against Chung.

                         ii.   Plaintiff Did Not Establish a Viable Claim for Defamation Against Nnadi In
                               His Motion to Remand.

              The Complaint alleges that in May 2016, Nnadi “pushed back” after Plaintiff made a request
      for paternity leave and that Nnadi placed Plaintiff on a work project that Plaintiff did not want to
      work on. However, Plaintiff did not allege in his Motion to Remand that Nnadi made any specific
      offensive statements to Plaintiff. Moreover, Plaintiff did not allege or address any specific claims
      against Nnadi in his Reply to Defendants’ Opposition to Motion to Remand. Even in the event that
      Plaintiff had alleged any specific offensive statements made by Nnadi, there would still be a statute
      of limitations issue as discussed above.

                Thus, Plaintiff fails to establish a viable defamation claim against Nnadi.

      ///
      ///
      ///

CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                Page 3 of 5
                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
   Case No.       2:19-cv-04056-R-FFM                                         Date    07-29-19
   Title          Garraway v. Saatchi & Saatchi North America, Inc., et al.



                B. Defendants Have Established That the Amount in Controversy Exceeded $75,000 at
                   the Time of Removal.

             To properly remove an action based on diversity jurisdiction, the amount in controversy must
    exceed the sum of $75,000. 28 U.S.C. § 1332(a). “[D]efendant must provide evidence establishing
    that it is ‘more likely than not’ that the amount in controversy exceeds [$75,000]…” See Sanchez v.
    Monumental Life Ins., 102 F.3d 398, 404 (9th Cir. 1996). In determining whether the amount in
    controversy exceeds $75,000, a court may consider the aggregate value of claims for compensatory
    and punitive damages, as well as attorneys’ fees. See, e.g., Bell v. Preferred Life Ass. Soc’y, 320 U.S.
    238, 240 (1943) (“Where both actual and punitive damages are recoverable under a complaint each
    must be considered to the extent claimed in determining jurisdictional amount.”).

            Here, Plaintiff argues that Defendants have not established that the amount in controversy
    exceeded $75,000 at the time of removal. Specifically, Plaintiff argues that Defendants failed to
    show evidence or to establish that possible emotional distress damages, attorneys’ fees, or punitive
    damages would exceed $75,000. However, Defendants presented a declaration that Plaintiff’s annual
    salary at the time of his termination was $90,000. Thus, Plaintiff’s lost income alone exceeds
    $75,000.

            Additionally, Plaintiff’s possible emotional distress damages cause the amount in
    controversy to further exceed $75,000. Defendants presented past jury verdicts in which large
    emotional distress damages were awarded. In Loveless v. Kaiser Foundation Health Plan, Inc., Los
    Angeles County Superior Court, Case No. BC564550, JVR No. 1807260048 (2018), the plaintiff
    was awarded $197,592 in emotional distress damages when she alleged that she took a protected
    leave, that her performance was criticized in retaliation, and that she was terminated while on leave.
    In Preciado v. Alfaqir Inc., San Bernardino Superior Court Case No. CIVRS-13-07108- JVR No.
    1708170032 (2016), the plaintiff was awarded $150,060 in emotional distress damages when he took
    a protected leave and alleged that his supervisor harassed and retaliated against him for taking leave.
    Thus, Defendants’ evidence of past jury verdicts shows that Plaintiff’s possible damages further
    exceed $75,000.

            Moreover, Plaintiff seeks attorneys’ fees and punitive damages. Preceding courts have held
    that “a reasonable rate for employment cases is $300 per hour.” Sasso v. Noble Utah Long Beach,
    LLC, 2015 WL 898468 (C.D. Cal. 2015). To date, Plaintiff’s counsel has investigated the case’s
    facts, drafted the Complaint, served 16 sets of written discovery and four deposition notices (prior to
    removal), engaged in two meet and confer sessions with defense counsel, and drafted a 12-page
    Motion to Remand. Therefore, it is reasonable to infer that Plaintiff’s counsel has spent at least 30
    hours on this case, which adds $9,000 to the amount in controversy.

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 4 of 5
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
     Case No.      2:19-cv-04056-R-FFM                                         Date    07-29-19
     Title         Garraway v. Saatchi & Saatchi North America, Inc., et al.



              Furthermore, preceding courts have held that punitive damages in FEHA retaliation cases
      often approach $75,000. See Antuna v. County of Los Angeles, JVR No. 1609300064, 2015 WL
      12670065 (C.D. Cal. 2015) (jury verdict awarding plaintiffs each $45,000 in punitive damages
      where plaintiffs alleged that they engaged in protected FEHA activity and were retaliated against).
      Thus, Defendants’ evidence of past attorneys’ fees and punitive damages show that Plaintiff’s
      damages would exceed $75,000.

              As a result, Defendants established that the amount in controversy exceeded $75,000 at the
      time of removal.

V.           CONCLUSION

             In light of the foregoing, the Court DENIES Plaintiff’s Motion to Remand. (DE 12).

             IT IS SO ORDERED.

                                                                                      0           :    00
                                                      Initials of Preparer                            cch




CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                   Page 5 of 5
